      Case 2:15-cv-06633-CAS-SS Document 409-1 Filed 04/10/19 Page 1 of 4 Page ID
                                      #:10638


 1 LAW OFFICE OF DAVID W. WIECHERT
 2 DAVID W. WIECHERT (Cal. Bar No. 94607)
   JAHNAVI GOLDSTEIN (Cal. Bar No. 245084)
 3 WILLIAM J. MIGLER (Cal. Bar No. 318518)
   27136 Paseo Espada, Suite Bl 123
 4 San Juan Capistrano, California 92675
 5 Telephone: (949) 361-2822
   Facsimile: (949) 361-5722
 6 Email: dwiechert@aol.com
 7 Email: jahnavi@davidwiechertlaw.com
   Email: william@davidwiechertlaw.com
  8
   Attorneys for Defendant
 9 Kiarash Jam and Integrated Administration, Inc.
10
11
                             IN THE UNITED STATES DISTRICT COURT
12
           FOR THE CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
13
14
      THE WIMBLEDON FUND, SPC (CLASS            C.D. Cal. Consolidated Case No.
15    TT),                                      2: 15-cv-6633-CAS-AJWx
                                                Honorable Christina A. Snyder
16
            Plaintiff,
17                                              DECLARATION OF DEFENDANT
18    v.                                        KIARASH JAM IN SUPPORT OF HIS
                                                MOTION FOR SUMMARY JUDGMENT
19    GRAYBOX, LLC; INTEGRATED
,20   ADMINISTRATION; EUGENE SCHER,
      AS TRUSTEE OF BERGSTEIN TRUST;
21    CASCADE TECHNOLOGIES CORP.,               Hearing Date: May 13, 2019
22    and THE LAW OFFICES OF HENRY N.           Time:         10:00 a.m.
      JANNOL,                                   Courtroom: 8D
23
24         Defendants.

25
26    THE _WIMBLEDON FUND, SPC (CLASS
      TT),
27
28              Plaintiff,
                                                 1
                             DECLARATION OF DEFENDANT KIARASH JAM
                         IN SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409-1 Filed 04/10/19 Page 2 of 4 Page ID
                                     #:10639


 1   v.
 2
     DAVID BERGSTEIN; JEROME
 3   SWARTZ; AARON GRUNFELD; and
     KIARASH JAM.,
 4
 5        Defendants.
 6

 7   AND CONSOLIDATED ACTIONS AND
 8   RELATED THIRD-PARTY ACTIONS.

 9
10
11                             DECLARATION OF KIARASH JAM

12         I, Kiarash Jam, declare:

13         1.     I am a Defendant in this matter. I have personal knowledge of the following

14   and, if called to do so, I could competently testify thereto.

15         2.     I have never owned any shares of Swartz IP Services Group, Inc., a/k/a IP

16   Advisory Services ("SIP") and no SIP share certificate has ever been issued to me or

17   received by me or any entity which I own or control.

18         3.     I had no involvement in the negotiation of Plaintiff The Wimbledon Fund,

19   SPC (Class TT)' s ("Wimbledon") investment of $17.7 million into SIP in and around

20   November 2011, which was solely negotiated by prior co-defendant David Bergstein

21   ("Bergstein") on behalf of SIP.

22         4.     I am aware that that Wimbledon's investment into SIP was memorialized in a

23   Note Purchase Agreement ("NPA") and "Reference Notes," which Bergstein instructed

24   me to sign as "Vice President" of SIP, which I did on or around November 15, 2011.

25         5.     Bergstein also instructed me to execute a "Side Letter" dated November 17,

26   2011 on SIP's behalf (but not as Vice President) addressed to Keith Wellner at Weston

27   Capital Asset Management, LLC ("Weston"), which I did.

28         6.      I was accustomed to signing documents for Bergstein, whom I trusted, and
                                                   2
                          DECLARATION OF DEFENDANT KIARASH JAM
                      IN SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409-1 Filed 04/10/19 Page 3 of 4 Page ID
                                     #:10640


 1 which I believed numerous attorneys had reviewed and vetted, as he (as well as agents of
 2 Weston) often instructed me to sign various documents relating to Bergstein's numerous
 3   deals.
 4            7.    I did not read or understand the lengthy SIP NPA, Reference Notes, or Side
 5 Letter. I quickly signed and scanned them upon receiving Bergstein's request to sign
 6 them.
 7            8.    I was not a signatory to, nor had any control over or access to any of SIP's
 8 bank accounts, including the Deutsche Bank account into which Wimbledon funds were
 9 transferred, which were solely under the control of Bergstein acting personally or through
10 his assistant, Frymi Biedak. I never made any decisions on behalf of SIP and anything I
11   did in connection with SIP was at Bergstein's direction.
12            9.    Bergstein instructed me to sign an affidavit as an officer of SIP regarding
13   service of the complaint in a New York state court case filed by Wimbledon on June 22,
14   2013, which I did.
15            10.   I did not learn of the details and terms of the Settlement Agreement
16 Bergstein had entered into with Wimbledon on behalf of SIP until in and around February
17   2018 when it was presented as evidence in Bergstein's criminal trial, even though it was
18   entered into by Bergstein, SIP and a Bergstein entity, Graybox, LLC ("Graybox") several
19 months earlier. I had never seen until after it was produced in his criminal trial. It was
20   shocking to learn that every other party was released except for myself and Integrated
21   Administration , especially as my prior counsel who was also a co-defendant and was by
22   the Settlement Agreement himself, had been, without informing me.
23                  I declare under penalty of perjury that the foregoing is true and correct.
24   Executed at Los Angeles, California.
25
26   Dated: April 10, 2019
27
28
                                              ~3
                            DECLARATION OF DEFENDANT KIARASH JAM
                                                                                  ---
                       IN SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409-1 Filed 04/10/19 Page 4 of 4 Page ID
                                     #:10641


 1                               CERTIFICATE OF SERVICE
 2
           I, Danielle Dragotta, an employee of the Law Office of David W. Wiechert, located
 3   at 27136 Paseo Espada, Suite Bl 123, San Juan Capistrano, declare under penalty and
 4   perjury that I am over the age of eighteen (18) and not a party to the above-entitled
     proceeding.
 5
 6       On April 10, 2019, I served the forgoing documents, described as
     DECLARATION OF DEFENDANT KIARASH JAM IN SUPPORT OF HIS
 7   MOTION FOR SUMMARY JUDGMENT on all interested parties as follows:
 8
     [ ]   BY MAIL: I caused such envelope(s) to be deposited in the mail at San Clemente,
 9         California with postage thereon fully prepaid to the office of the addressee(s) as
10         indicated on the attached service list. I am "readily familiar" with this firm's
           practice of collection and processing correspondence for mailing. It is deposited
11         with the U.S. Postal Service on that same day in the ordinary course of business. I
12         am aware that on motion of party served, service is presumed invalid if postal
           cancellation date or postage meter date is more than one day after the date of
13         deposit for mailing in affidavit.
14
     [X]   BY E-MAIL: I caused a copy to be transmitted electronically by filing the
15         foregoing with the clerk of the District Court using its ECF system, which
16         electronically notifies counsel for the parties.

17   [ ]   BY PERSONAL SERVICE: I personally delivered the document listed above to
18         the persons at the address set forth below.

19   [X]   FEDERAL: I declare that I am employed in the office of a member of the Bar of
20         this court at whose direction the service was made.

21        I certify under penalty of perjury under the laws of the United States of
22   America that the foregoing is true and correct.

23         Executed on April 10, 2019, at San Juan Capistrano, California.
24
25                                                ls/Danielle Dragotta
26                                                Danielle Dragotta

27
28

                                               1
                                     CERTIFICATE OF SERVICE
